In an action to recover damages from defendant Lasker-Goldman corporation for alleged breach of a contract of bailment, and to recover damages from the United States Plywood Corporation for alleged breach of warranty, plaintiff appeals from two orders of the Supreme Court, Westchester County, dated August 19, 1960, granting defendants’ motions to dismiss the amended complaint for patent insufficiency, pursuant to rule 106 *807of the Rules of Civil Practice. Orders affirmed, without costs, and with leave to plaintiff, if so advised, within 20 days after entry of the order hereon, to serve a second amended complaint. The present complaint fails to allege facts showing a cause of action against either defendant on any cognizable legal theory. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Brennan, JJ., concur.